Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Status of Application and Claims
Claims 1-24 are pending.
Claim 1 was amended and/or newly added in the Applicant’s filing on 10/02/2020.
This office action is being issued in response to the Applicant's filing on 10/02/2020 and 11/30/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method relating to real-time market analysis through multi-dimensional, multi-confirmation risk assessment, risk recognition, risk allocation, and risk transfer system, comprising the steps of: calculating risk and displaying the calculated risk in terms of colors, symbols, and numbers; dynamically calculating and displaying risk components of at least one lower time frame; and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame comprising: (1) real-time analyzing and dynamically calculating current values of at least one combination of one interjected Specialized pivot and seven Zone lines creating eight Hybrid Dynamic Zone lines and at least one Hybrid Dynamic Risk 
These limitations, as drafted, recite a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate and/or mitigate risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, these limitations, as drafted, recite a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate and/or graph risk, which is a process that can be performed in the human mind, such as an observation, an evaluation, a judgment, and an opinion. As such, the limitations are grouped as a mental process. Accordingly, the claim recites an abstract idea.
Examiner notes that claims directed to “’collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” are directed to a mental process. see Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016).
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer and a processor. (see Claim 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-24 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are replete with structural, grammatical and/or punctuation problems.
For example, Claim 1 recites a method comprising: 
calculating risk and displaying the calculated risk in terms of colors, symbols and numbers;
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  see MPEP § 2172.01.  
For example, the claim recites calculating the risk pertaining to some undefined “thing”. The “thing” is never defined. The risk of rain? The risk of a missed shipment? The risk of fraud? The risk of financial loss? 
Assumedly, there is some form of input to allow for said calculations but the claim method jumps straight to calculating said risk for the undefined thing.
Claim 1 also recites a method comprising:
processing, by at least one specific purpose computer, equipped with a Risk analyzer, a Risk processor, a Risk assessor, a Risk Designator, which further comprises an internal market moving risk, economic event risk, a multiple conditions risk, price perception risk, time duration risk, trend risk, zone range risk, family and characteristic risk; multiple displays and multiple memories, and 

The method is processing what by at least one specific purpose computer? The claim, as written, does not recite what is being processed. 
A method claim is defined by the method steps being actively performed.
The method claim recites the structural components of the system (e.g. Risk analyzer, a Risk processor, a Risk assessor, a Risk Designator, and multiple displays and multiple memories, and servers) that are not materially involved in the method steps performed. 
The method claim recites capabilities (e.g. capable of analyzing data, creating, displaying, and changing shapes, multiple ribbons, patterns, multiple symbols, Risk Dimensions with numbering, multiple colors, alerts, exploration, with at least one real-time market feed with real-time market data) of the system not the method steps actually being performed by the system. 
Claim 1 also recites a method comprising:
an internal market moving risk, economic event risk, a multiple conditions risk, price perception risk, time duration risk, trend risk, zone range risk, family and characteristic risk.

Regarding “price perception risk,” “zone range risk,” and family and characteristic risk,” Examiner notes that the term is not a term with an established definition in the prior art but rather a term “coined” by the Applicant. While “an inventor may choose to be his own lexicographer if he defines the specific terms used to describe the invention with reasonable ‘clarity, deliberateness, and precision.’” see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994). Examiner asserts that the specification fails to satisfy such conditions.
Claim 1 also recites a method comprising:
dynamically calculating and displaying, by such at least one specific purpose computer, risk components of at least one lower time frame; 

Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 1 states “lower time frame." Claim language fails to indicate what constitutes nor even recites a baseline “time frame.” As said lower time frame could be any time frame, said claim limitation fails to establish any limitations upon the “lower time frame.”
Claim 1 also recites:
and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame.

“[T]he formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying.” The shape is in response to (1) calculating and (2) displaying? Or the shape is in response to the relationship between the calculated risk components? 
Does a Halved Hybrid Nozzlelism shape necessarily form based upon the relationship? If the formation of a Halved Hybrid Nozzlelism shape might (i.e. potentially) be formed but not necessarily be formed, then the claim limitations based upon the condition (i.e. formation of a Halved Hybrid Nozzlelism shape) are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed. 


Regarding “a Halved Hybrid Nozzlelism shape,” Examiner notes that the term is not a term with an established definition in the prior art but rather a term “coined” by the Applicant. While “an inventor may choose to be his own lexicographer if he defines the specific terms used to describe the invention with reasonable ‘clarity, deliberateness, and precision.’” see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994). Examiner asserts that the specification fails to satisfy such conditions.
Claim 1, as amended, now recites a method wherein:
wherein the risk analyzer analyzes market risk factor to quantify at least one market risk and is located in a market-data processing center.

Does this mean that the risk analyzer is in a market-data processing center? Or that the entire system, wherein the risk analyzer is a component element of the system, is in a market-data processing center? 

Claim 1, as amended, now recites a method wherein:
the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half or a pattern of a variety of indicator combinations.

This amendment does not resolve the previously asserted §112, 2nd paragraph, rejections.
Claim 1, as written, contain terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as a “general shape” of a nozzle cut in half. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Then there is the issue that the shape is that “of a nozzle cut in half.” A “nozzle” is a device designed to control the direction or characteristics of a fluid flow as it exists (or enters) an enclosed chamber or pipe. A “nozzle” is not a shape. A “nozzle” does not have a designated shape.
Claims 1 also recites an immaterial claim limitation, as such claim language indicates that the recited steps are optional, in that they may or may not be performed. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). Claim language such as “if, may, might, can, could”, are deemed to be optional claim language. Specifically, “the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half” which also means that it may not appear to be that of a nozzle cut in half. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. see In re Collier, 158 USPQ 266 (CCPA 1968). Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention.
 Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 1-24 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Escher (US Patent 6,801,201) in view of Wallman (US Patent 6,801,199).
Regarding Claim 1, Escher discloses a computer method, relating to real-time market analysis through multi -dimensional, multi-confirmation risk assessment, risk recognition, risk allocation, and risk transfer system, comprising the steps of:
calculating risk (of a trend change) and displaying the calculated risk in terms of symbols and numbers. (see fig. 2-3; col. 5, line 60 – col. 6, line 6);
dynamically calculating (identifying) and displaying, by such at least one specific purpose-computer, a specialized mid pivot of an at least one higher time frame (in a time series). (see abstract);
b)    processing, by at least one specific purpose computer, equipped with a Risk analyzer, a Risk processor, a Risk assessor, a Risk Designator, which further comprises processors including an internal market moving risk, economic event risk, a multiple conditions risk, 
c)    dynamically calculating and displaying, by such at least one specific purpose computer, risk components of at least one lower time frame; and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame (see abstract; fig. 2-4) comprising:
c1) real-time analyzing and dynamically calculating, by such at least one specific purpose computer, current values of at least one combination of one interjected Specialized pivot and seven Zone lines creating eight Hybrid Dynamic Zone lines and at least one Hybrid Dynamic Risk Zones, with relative price position with each other, including angular movement of Interjected Hybrid mid pivot, on a vertical, market vehicle price scale.(see abstract; fig. 2-4);
c2) real-time displaying, by such at least one specific purpose computer, mid zone line, a components of Hybrid Dynamic Zone lines of a Lower time frame, combining with an Interjected Specialized mid pivot of a Higher time frame, creating a Hybrid, for the Halved Hybrid Nozzlelism. (see abstract; fig. 2-4); and
c3)
wherein the processor is calculating the number of multiple risk dimensions and sub-categories of various risks (experiential rating and expected percentage move), number of symbols (symbol), number of colors (black and white) and number of alphanumerical characters required per time frame (day). (see fig. 2-3);
wherein the risk analyzer analyzes market risk factor (trends) to quantify at least one market risk (of a trend change). (see col. 5, line 60 – col. 6, line 6) and is located in a market-data processing center; and
wherein the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half or a pattern of a variety of indicator combinations. (see fig. 2-3).
Escher does not explicitly teach a method comprising displaying the calculated risk in terms of colors, although Escher discloses a method comprising displaying the calculated risk in terms of black on white. (see fig. 2-3).
Wallman discloses a method comprising calculating risk and displaying the calculated risk in terms of colors, symbols and numbers. (see col. 5, lines 47-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Escher by incorporating the ability to communicate risk through color, as disclosed by Wallman, thereby enabling an additional avenue by which to communicate information to the user.
Regarding Claims 2-24, such claims recite substantially similar limitations as previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 10/05/2020 pertaining to the previously asserted §101 and §112, 2nd paragraph, rejections were addressed in the Advisory Action issued on 11/17/2020. 
Arguments pertaining to the previously asserted §102/103 rejection have been rendered moot based upon new references utilized in the current rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 3, 2021